Citation Nr: 1213329	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-11 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for tinea cruris/candidiasis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from January 1954 to December 1957 and from January 1958 to December 1963.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the local RO in May 2011.  A transcript of the hearing has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected skin disorder.  He was afforded a VA examination in December 2006.  At the examination, the examiner noted papules on the right upper thigh near groin and that the skin over the feet and hands was dry and scaling.  However, follow up VA treatment records as well as the Veteran's hearing testimony appear to show that additional parts of the body were affected, including the ankles, toenails, forehead and neck.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Moreover, it appears that the claims file also was not available at the December 2006 VA examination.  Accordingly, given the possibility of an increase in severity since the last VA examination, the Board finds that a new VA examination is necessary to determine the extent of the Veteran's service-connected skin disability. 

Further, it appears that the Veteran has received continuous treatment for his skin disorder at the VA.  However, the most recent VA treatment records associated with the claims file date back to September 2008.  A review of the Virtual VA paperless claims processing system also does not include any additional treatment records.  As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from September 2008 to the present and associate them with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain all of the Veteran's VA treatment records from September 2008 to the present.  

2.  Thereafter, the RO should arrange for the Veteran to undergo an appropriate VA skin examination.  The claims folder must be made available to the examiner for review.  All examination findings should be clearly reported to allow for application of VA's rating criteria for skin disorders.  

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.   Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



